Case 1:21-cv-20518-BB Document 14-1 Entered on FLSD Docket 04/06/2021 Page 1 of 5

ELLIS M. SAULL

ATTORNEY AT LAW
105 TOWN CENTER ROAD, SUITE ONE
KING OF PRUSSIA, PA 19406

TEL: (610) 768-0222
(6 £0) 768-0294
FAX: (610) 768-0296

PENNSYLVANIA BAR
DISTRICT OF COLUMBIA BAR

March 31, 2021

Honorable Beth Bloom
United States District Judge
Southern District of Florida VIA email
Re: Genworth Life Insurance Co.
¥
Caitlin Conlon, Stephen Conlon, and Laura
Miele as Natural Guardian of the minor
Child M.A.C.
Case No.21-cv-20518
Dear Judge Bloom:

I represent Laura Miele, in this case involving Genworth Insurance, which issued a policy
of life insurance covering Stephen Conlon, Sr., who died on February 14, 2020. My client and
Mr. Conlon were formerly married and, and, as noted by Genworth’s Amended Complaint, are
the parents of the mmor child M.A.C.

There is no dispute that the divorce agreement in place between Mr. Conlon and his wife
required him to maintain a $250,000 life insurance policy payable to his mimor daughter, M.A.C.
Husband and wife each resided in Pennsylvania at the time of Mr. Conlon’s death, and there is
an Orphan’s Court case regarding Mr. Conlon’s estate in the Philadelphia County Court of
Common Pleas, wherein I have recently entered my appearance on behalf of Laura Miele.

Genworth has filed this matter in Fiorida, which was done properly. Our answer to that
document is enclosed, and you will note that we admit factual allegations of Genworth’s filing,

in that answer.

I recognize the irregularity of me, as an attorney not admitted in Florida seeking to represent
Ms. Miele without a Florida counsel being of record. I am enclosing my entry of appearance,
understanding that it may be rejected.
Case 1:21-cv-20518-BB Document 14-1 Entered on FLSD Docket 04/06/2021 Page 2 of 5

This dispute has drained my client’s finances, and it is a matter that we believe should have
been settled. We would ask for leave of the Court to proceed in this matter.

Sincerely,

Ellis M. Saull
EMS/Imis

Enclosures

cc: Anthony Hearn, Esquire (via email)
Kathleen Massing, Esquire (via email)
Laura Miele (via email)
Case 1:21-cv-20518-BB Document 14-1 Entered on FLSD Docket 04/06/2021 Page 3 of 5

Ellis M. Saull, Esquire

[.D. No: 16460

105 Town Center Rd, Suite One
King of Prussia, PA 19406
610-768-0222

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
GENWORTH LIFE INSURANCE COMPANY,
Plaintiff

VS, Case No: 1:21-cev-20518-BB

CAITLIN CONLON, STEPHEN CONLON
And LAURA MIELE as Natural Guardian of the

 

minor child M.A.C. : -
Defendants :
ENTRY OF APPEARANCE
TO THE CLERE:

Please enter my appearance in this matter for Laura Miele, Natural Guardian of the minor
child M.A.C.

DATED March 31, 2021 Lhe LE

Ellis M. Saull ”

105 Town Center Road
Suite One

King of Prussia, PA 19406
(610) 768-0222
Case 1:21-cv-20518-BB Document 14-1 Entered on FLSD Docket 04/06/2021 Page 4 of 5

Ellis M. Saull, Esquire

LD. No: 16460

105 Town Center Rd, Suite One
King of Prussia, PA 19406
610-768-0222

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

GEN WORTH LIFE INSURANCE COMPANY,
Plaintiff

VS,
Case No: 1;2]-cv-20518-BB
CAITLIN CONLON, STEPHEN CONLON
And LAURA MIELE as Natural Guardian of the
minor child M.A.C.
Defendants

ANSWER OF DEFENDANT LAURA MIELE TO GENWORTH LIFE
INSURANCE COMPANY’S AMENDED COMPLAINT FOR INTERPLEADER RELIEF

 

1. ADMITTED.

2. 11, These paragraphs are not in dispute, and are ADMITTED.

12-30. These paragraphs are ADMITTED.
WHEREFORE, Defendant Laura Miele asks the Court to stay further proceedings in this matter
for a period of 30 days, as all of the defendants are engaged in discussions to resolve the

underlying disputes regarding the insurance policy proceeds, and resolution of those disputes
may allow the parties to have appropriate discussions with the plaintiff insurance company.
Case 1:21-cv-20518-BB Document 14-1 Entered on FLSD Docket 04/06/2021 Page 5of5

Lae, 7 aA
DATED March 31, 2021 Lis, LE

Ellis M. Saull

105 Town Center Road
Suite One ;
King of Prussia, PA 19406
(610) 768-0222

Counsel for Laura Miele seeks PRO HAC VICE status in this matter.
Counsel is admitted to practice in Pennsylvania and the District of Columbia, and in Federal
Court for the Eastern District of Pennsylvania and to the Third Circuit Court of Appeals.
